                                  UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF VIRGINIA


AMAZON.COM, INC. et al.,
                                             Plaintiff(s),
                       v.
                                                                        MOTION HEARING
WDC HOLDINGS LLC, et al.                                                Case No. 1:20CV484
                                             Defendant(s)
                                             .


HONORABLE LIAM O’GRADY presiding                                              Court Reporter: S. Wallace
Deputy Clerk: Amanda                                                          Hearing Began: 10:46 a.m.
Proceeding Held: July 17, 2020                                                Hearing Ended: 11:42 p.m.
Appearances:

       Plaintiff(s):        Travis Andrews, Elizabeth Papez, Patrick Stokes, Claudia Barrett, Lora McDonald

       Defendant(s): James Trusty, Gregory Brower, Stanley Garnett


[67] Plaintiff’s Motion for Order to Show Cause

   -     Court asks about the status of appeal. Mr. Garnett and Mr. Trusty respond stating the appeal has
         recently been filed and there has not been a briefing deadline set.
   -     Ms. Papez responds to the court’s question as to whether this court has jurisdiction to hear this
         motion.
   -     Counsel present arguments on the motion.
   -     Court informs counsel to move forward with discovery and prepare those requests.
   -     Order to follow.
   -     Counsel continue to present arguments on discovery.
